Title: From George Washington to Major General William Heath, 30 June 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters New Windsor June 30th 1779
        
        I wrote you this morning by General Woodford—I am glad to find the ideas of your letter correspond with mine—You will act accordingly—It is the more necessary to proceed with caution as I have just received advice from General Gates, that a considerable detachment sailed from Rhode Island the 25th instant, steering a Western course—This seems to indicate some serious design this way. I am Sir Your most Obed. humble servant
        
          Go: Washington
        
       